Citation Nr: 1645491	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-10 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for periodontal disease, secondary to service-connected posttraumatic stress disorder (PTSD), for compensation purposes.

2.  Entitlement to service connection for muscle twitches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board remanded the issues listed on the title page, in addition to the issues of entitlement to service connection for hair loss (alopecia) and an increased rating for PTSD, for further development.

In a February 2015 rating decision, the RO granted service connection for alopecia and increased the disability rating for PTSD from 50 percent to 100 percent for the entire period of the claim.  Because such rating decision granted the benefits sought in full with regard to these two issues, only the issues concerning periodontal disease and muscle twitches remain on appeal before the Board.

A claim of service connection for a dental condition may also be a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the service connection claim for compensation purposes, and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental condition (periodontal disease) for compensation purposes.  The claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VAMC.  See 38 C.F.R. § 17.161.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran has periodontal disease related to medication for service-connected disability; however, he does not have a current dental condition due to a trauma or injury during his active service or a dental condition for which compensation may be awarded.


CONCLUSION OF LAW

The criteria for service connection for periodontal disease for purposes of compensation are not met.  38 U.S.C.A. §§ 1131, 1721, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection-Periodontal Disease

The Veteran contends that he has periodontal disease that is secondary to his PTSD medication.  See, e.g., January 2009 claim and June 2009 statement in support of claim.  Furthermore, in his April 2011 substantive appeal (VA Form 9), the Veteran contends that his periodontal disease required treatment including bone grafting on upper and lower jaws and tooth extraction.  In the July 2014 remand, the Board instructed that dental records should be obtained and that the Veteran should be afforded a VA examination to determine if any periodontal disease was caused or aggravated by his service-connected PTSD, to include medication for such disability.

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease.  38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disability; the issue of entitlement to dental treatment has been referred for further consideration.  See 38 C.F.R. § 3.381(a).

Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  The Veteran has not been diagnosed with any such disability listed in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  The Veteran does not allege tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis.

Further, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381; see generally Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005).  As noted above, a claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred for appropriate action.

The Board notes that the Veteran's service treatment records document dental treatment but fail to document any trauma due to an injury or wound.  Generally, service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  The term dental trauma does not include, for example, the intended effects of treatment by VA.  See VAOPGCPREC 5-97.  Dental trauma does not include intended results of proper medical treatment provided by the military.  In Nielson, the claimant had certain teeth removed due to infection, an intended effect of proper medical treatment.  However, the Federal Circuit elaborated in Nielson that an unintended result of medical treatment due to military negligence or malpractice could be "service trauma" pursuant 38 U.S.C.A. § 1712(a)(1)(C).

In this case, the Veteran's primarily contends that he currently has periodontal disease caused by his PTSD medications, and evidence of record supports such contention.

The Veteran was afforded VA dental examinations in September 2009 and September 2014, in compliance with the Board's July 2014 remand instructions.  The September 2009 examiner reported that the Veteran had a tentative diagnosis of mild periodontal disease, wear facets seen on the mandibular anterior teeth, and tenderness along the right and left masseter and internal pterygoid muscles, all most likely not related to military service.  The September 2014 examiner reported a diagnosis of periodontal disease and opined that such condition is at least as likely as not related to the medication that the Veteran takes for his service-connected PTSD.  The examiner explained that the Veteran takes clonazepam and bupropion and that both drugs cause dry mouth and could contribute to periodontal disease.

The evidence also includes private treatment records, which were obtained pursuant to the Board's remand.  These records show that the Veteran received treatment for periodontal disease, to include bone grafting, as the Veteran has asserted.

Despite the evidence supporting the Veteran's contention regarding his periodontal disease, the Veteran has neither asserted nor presented any competent evidence showing that he has a dental condition for which service connection for compensation purposes may be granted.  The VA dental examinations are the most probative evidence in this regard and show only periodontal disease.  As a matter of law this condition may not be service connected for compensation purposes be it directly to service or on a secondary basis.  Thus, the preponderance of the evidence is against the claim of service connection for a periodontal disease, the benefit-of-the-doubt rule is therefore not applicable here, and service connection for periodontal disease for compensation purposes is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for periodontal disease for compensation purposes is denied.


REMAND

Regarding the muscle twitching issue, the Veteran and his representative contend that such twitching (tics) is a due to stress and service-connected PTSD and medication for such disability.  See, e.g., January 2010 Veteran statement and December 2011 representative statement.  Furthermore, the Veteran contends, in a March 2015 statement, that a September 2014 VA examiner's report (provided in accordance with the Board's July 2014 remand instructions) supports his assertion that his muscle twitching is related to his PTSD.

The Board notes that the a VA examiner provided the January 2015 opinion as an addendum to his September 2014 examination report, in which he noted diagnoses of movement disorder and fasciculations.  In the September 2014 examination report, the examiner noted that the Veteran had twitching located in the left upper eyelid and cheek, left buttock, and left thigh and also noted that fasciculations or muscle twitching can be caused by stress and anxiety, which the Veteran has secondary to PTSD.  However, in his January 2015 opinion, the same VA examiner appears to provide a negative opinion without reconciling his apparently contradictory statements in the September 2014 examination report.

Furthermore, the Board notes that a May 8, 1981, service treatment record (STR) shows that the Veteran had possible cranial nerve VII (facial nerve) weakness and slight neuromuscular weakness of the left face.  Therefore, the Board finds that the Veteran should be afforded another VA opinion on remand, and examination if deemed necessary, in order to reconcile the apparently inconsistent opinions provided by the VA examiner in September 2014 and January 2015 and to consider whether any claimed muscle twitching is related to the facial weakness noted in the Veteran's STRs.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, in the July 2014 remand, the Board requested that the VA examiner opine on whether the Veteran's complaints of muscle twitching is aggravated by the service-connected PTSD, but no such opinion was provided, and thus it should be provided on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA opinion in connection with the Veteran's muscle twitching claim, from the VA examiner who provided the September 2014 examination and January 2015 opinion if available, otherwise another appropriate medical professional.  The claims file must be provided to and be reviewed by the examiner.  If deemed necessary, the Veteran should be scheduled for another VA examination; any tests or studies deemed necessary should be conducted; and the results, including a diagnosis, should be reported in detail.

The examiner should provide an opinion as to whether any diagnosed muscle twitching disorder, to include movement disorder and fasciculations, at least as likely as not (50 percent probability or greater) arose during the Veteran's military service or is otherwise etiologically related to service, to include consideration of the Veteran's contentions such twitching is caused or aggravated by his service-connected PTSD and medication for such disability, and consideration of the May 8, 1981, STR showing that the Veteran had possible cranial nerve VII weakness and slight neuromuscular weakness of the left face.

The examiner should explain the medical basis for the conclusions reached.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


